43 F.3d 1473
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas GLENN, Defendant-Appellant.
No. 94-1690.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1994.

Before:  MERRITT, Chief Judge;  NELSON and DAUGHTREY, Circuit Judges.

ORDER

1
Thomas Glenn appeals the judgment of sentence entered upon remand following his conviction for one count of conspiring to possess with intent to distribute and to distribute heroin and one count of distributing heroin, in violation of 21 U.S.C. Secs. 841(a)(1) and 846.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Glenn was named in two counts of a four-count indictment charging him and three co-defendants with the offenses described above.  A jury found Glenn guilty of both counts and he was sentenced on April 30, 1992, to 155 months in prison and 5 years of supervised release.  On appeal, a panel of this court affirmed Glenn's conviction, but vacated his sentence and remanded the case for resentencing.  The district court was instructed to make a specific finding as to the amount of drugs foreseeable to Glenn in fashioning his new sentence.  See United States v. Obiukwu, 17 F.3d 816, 821-22 (6th Cir.1994).


3
At the resentencing proceeding, held on June 7, 1994, the parties presented the trial court with a stipulated total offense level of 28, based upon the amount of drugs directly linked to Glenn and a two-level enhancement for possession of a gun seized along with the drugs at Glenn's arrest, and a criminal history category of I.  The district court accepted this recommendation and resentenced Glenn to 80 months in prison, followed by 5 years of supervised release.  Judgment was entered on June 15, 1994.


4
Glenn's court-appointed counsel has filed an affidavit on appeal and also a motion to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967).  The affidavit represents that counsel is convinced, after conscientious investigation, that the appeal is frivolous.  Although Glenn was informed that he had 21 days in which to file a supplemental brief, none has been received by the court.


5
Upon review, we grant counsel's motion to withdraw.  The district court's judgment, entered June 15, 1994, is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.